

Exhibit 10.83.3

AGREEMENT


This Agreement is made and entered into as of the 1st day of October, 2004 by
and between Emeritus Corporation ("Emeritus") and Daniel R. Baty ("Baty").


RECITALS


A.    Emeritus has agreed to lease the facilities listed on Exhibit A hereto
(the "Facilities") from Health Care REIT, Inc. and various
affiliates/subsidiaries thereof (collectively, "HC REIT") pursuant to a Master
Lease Agreement dated of even date herewith (as the same may be amended from
time to time, the "HC REIT Lease").


B.     As an inducement to HC REIT to enter into the HC REIT Lease, by Lease
Guaranty Agreement of even date herewith Baty has agreed to guarantee the
obligations of Emeritus under the HC REIT Lease (the "Baty Guaranty").


C.    In consideration for the execution and delivery of the Baty Guaranty and
certain other actions taken, documents delivered and amounts paid by Baty in
connection with the acquisition of title to the Facilities, Emeritus has agreed
to share in the positive Facility Cash Flow (as defined below) and in
consideration for the benefits to be derived by Baty from the sharing of the
positive Facility Cash Flow, Baty has agreed to assist Emeritus in meeting the
needs of the Facilities in any month in which they experience negative Facility
Cash Flow, subject in each instance to an annual review and reconciliation of
the Facility Cash Flow and the Cash Flow Payments (as defined below) made by
Emeritus and/or Baty during the preceding year.


D.     Baty and Emeritus are interested in documenting the terms and conditions
of their agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:


1. For purposes of this Agreement, the defined terms used herein shall have the
meanings set forth below:


"Actual Net Cash Flow Payment Amount" shall mean the net amount of the Cash Flow
Payments made by Emeritus to Baty and/or made by Baty to Emeritus during the
applicable calculation period.


"Annual Cash Flow Payment Reconciliation Schedule" shall have the meaning set
forth in Section 3(a).


"Cash Flow Payment" shall have the meaning set forth in Section 2.


"Facility Cash Flow" shall mean for purposes of the calculation of the Cash Flow
Payments, the sum (without duplication) of the following amounts, all as
reflected on the


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3


statement of income included in the Facility Financial Statement for the
applicable calculation period: (i) the net income of the Facilities then owned
or leased by Emeritus for the applicable calculation period as reflected on the
statement of income included in the Facility Financial Statement and as
determined in accordance with GAAP (with the exception of the method of
accounting for move in fees) less (ii) an assumed management fee equal to five
percent (5%) of the gross revenues of the Facilities then owned or leased by
Emeritus during the applicable calculation period and less (iii) the actual
amounts expended by Emeritus for capital improvements to the Facilities during
the applicable calculation period and less (iv) Insurance Payments made in the
applicable calculation period and less (v) the amount of any Cash Flow Payment
made by Baty to Emeritus plus (vi) the amount of management fees reflected on
the Facility Financial Statement for the applicable calculation period and plus
(vii) the amount of any Cash Flow Payment made by Emeritus during the applicable
calculation period and plus (viii) the amount of depreciation and amortization
reflected on the Facility Financial Statement for the applicable calculation
period and plus (ix) the expense accruals for (A) the premiums for general and
professional liability, property, workers compensation, and any other insurance
maintained with respect to the Facility, (B) estimated claims payments and (C)
SIR and plus (x) Insurance Refunds received by Emeritus during the applicable
calculation period.


"Facility Financial Statement" shall have the meaning set forth in the HC REIT
Lease for so long a the HC REIT Lease is in effect or shall otherwise refer to
the financial statements routinely prepared by Emeritus with respect to the
operation of its assisted living facilities, including the Facilities.


"GAAP" shall mean generally accepted accounting principles consistently applied.


"Insurance Payments" shall mean amounts actually paid by Emeritus for (i)
premiums for general and professional liability, property, workers compensation,
and any other insurance maintained with respect to the Facilities and which are
allocated to the Facilities prior to the expiration or earlier termination of
the Term (as defined in the HC REIT Lease) of the HC REIT Lease and (ii) claims
arising at or allocated to the Facilities prior to the expiration or earlier
termination of the Term of the HC REIT Lease, including but not limited to, self
insurance retention amounts ("SIR").


"Insurance Refunds" shall mean amounts actually received by Emeritus for
insurance refunds which are allocated to the Facilities and which relate to
periods prior to the expiration or earlier termination of the Term of the HC
REIT Lease (any insurance refund received which relates to the period prior to
the commencement of the Term of the HC REIT Lease shall not be deemed to be an
Insurance Payment but shall belong to the previous owner(s) of the applicable
Facility(ies)).


"Negative Excess" shall have the meaning set forth in Section 3(a).


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3






"Net Cash Flow Payment Amount" shall mean the net amount of all Cash Flow
Payments made by Emeritus to Baty and by Baty to Emeritus during the applicable
calculation period.


"Positive Excess" shall have the meaning set forth in Section 3(a).


2.    Commencing with the month of November, 2004, Emeritus shall remit to Baty
fifty percent (50%) of the positive Facility Cash Flow or Baty shall remit to
Emeritus, fifty percent (50%) of the negative Facility Cash Flow in the
immediately preceding month (the "Cash Flow Payment"). Each Cash Flow Payment
shall be due and payable monthly in arrears as soon as the calculation of
Facility Cash Flow is available but in no event later than the twenty fifth
(25th) day of the month following the applicable month for which the Cash Flow
Payment relates and each calculation of the Facility Cash Flow shall be
accompanied by a reasonably detailed calculation of the Cash Flow Payment.


3.    Each Cash Flow Payment, whether paid by Emeritus or Baty, shall be subject
to the following adjustments:


(a)    With each Cash Flow Payment due in January of each calendar year,
commencing with the Cash Flow Payment due in January, 2005, Emeritus shall
provide Baty with a reconciliation (the "Annual Cash Flow Payment Reconciliation
Schedule") showing the Facility Cash Flow for the preceding twelve (12) months
(or such shorter period as may be applicable in the case of the first Annual
Cash Flow Payment Reconciliation Schedule which will cover the period from the
Commencement Date (as defined in the HC REIT Lease) to December 31, 2004 and the
last Annual Cash Flow Payment Reconciliation Schedule which will cover the
period from January 1 of year in which the HC REIT Lease terminates to the end
(whether by expiration or earlier termination) of the Term of the HC REIT Lease)
and showing the Net Cash Flow Payment Amount for the same period. The following
provisions shall apply with respect to the Annual Cash Flow Payment
Reconciliation Schedule:
 

  (i) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects positive Facility Cash Flow during the applicable calculation period
and a Net Cash Flow Payment Amount was paid to Emeritus by Baty during the
applicable calculation period, such amount shall be paid by Emeritus to Baty,
along with 50% of the amount of the positive Facility Cash Flow reflected on the
Annual Cash Flow Payment Reconciliation Schedule

 

  (ii) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects positive Facility Cash Flow during the applicable calculation period
and 50% of the amount of such Positive Cash Flow exceeds the Net Cash Flow
Payment Amount (the "Positive Excess"), then the Positive Excess shall be paid
by Emeritus to Baty;

 


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3




 

  (iii) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects positive Facility Cash Flow during the applicable calculation period
but the Cash Flow Payments made by Emeritus to Baty during the applicable
calculation period exceed 50% of the amount of such Positive Cash Flow (the
"Overage"), then the Overage shall be paid by Baty to Emeritus;

 

  (iv) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects negative Facility Cash Flow during the applicable calculation period
and a Net Cash Flow Payment Amount was paid to Baty by Emeritus during the
applicable calculation period, such amount shall be paid by Baty to Emeritus,
along with 50% of the amount of the negative Facility Cash Flow reflected on the
Annual Cash Flow Payment Reconciliation Schedule;

 

  (v) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects negative Facility Cash Flow during the applicable calculation period
and such amount exceeds the Net Cash Flow Payment Amount paid by Baty to
Emeritus during the applicable calculation period (the "Negative Excess"), then
the Negative Excess shall be paid by Baty to Emeritus.

 

  (vi) To the extent the Annual Cash Flow Payment Reconciliation Schedule
reflects negative Facility Cash Flow during the applicable calculation period
but such amount is less than the amount paid by Baty to Emeritus during the
applicable calculation period (the "Underage"), then the Underage shall be paid
by Emeritus to Baty.

 

  (vii) The amount, if any, determined to be due from Emeritus to Baty or from
Baty to Emeritus pursuant to this Section 3(a) shall hereinafter be referred to
as the "Annual Cash Flow Adjustment Payment." Any Annual Cash Flow Adjustment
Payment, whether due to Emeritus from Baty or from Emeritus to Baty shall be
paid within five (5) days after receipt of the Annual Cash Flow Payment
Reconciliation Schedule.

 
(b)    Upon the termination or earlier expiration of the Term of the HC REIT
Lease, Emeritus and Baty shall have a period of sixty (60) days in which to
agree upon the Annual Cash Flow Adjustment Payment due with respect to the
period immediately preceding such termination or expiration, which period may be
less than a year depending on the date of the termination or expiration of the
Term of the HC REIT Lease.
 
(c)    The Cash Flow Payments made in any calendar year shall be subject to
further adjustment to the extent that at any time after the expiration or
earlier termination of the Term of the HC REIT Lease Emeritus makes an Insurance
Payment for a claim
 


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3


which arose prior to the expiration or termination of the Term of the HC REIT
Lease or Emeritus receives an Insurance Refund. The amount of such adjustment
shall be equal 50% of the amount of such Insurance Payment or Insurance Refund,
as applicable. Such adjustment shall be due and owing from Baty to Emeritus
within five (5) days after Baty’s receipt of a written demand therefor,
accompanied by reasonably detailed supporting documentation with respect to the
amount and nature of the Insurance Payment or Insurance Refund, as applicable.
 
4.    Whether or not the HC REIT Lease is still in effect, Emeritus shall have
the right, but not the obligation, to acquire Baty’s interest in the Facility
Cash Flow (the "Buy Out Option") at any time from the first day of the fifth
Lease Year (as that term is defined in the HC REIT Lease) to the last day of the
tenth Lease Year (the "Buy Out Period") for a cash purchase price equal fifty
percent of the lesser of (i) six times the Facility Cash Flow for the preceding
twelve (12) month period or (ii) the then current fair market value of the
monthly Facility Cash Flow (the "Buy Out Price"). In the event Emeritus elects
to exercise the Buy Out Option, the following provisions shall apply:


(a)    Emeritus shall provide Baty with written notice thereof, which notice
shall be delivered no earlier than ninety (90) days prior to the first day of
the Buy Out Period and no later than ninety (90) days prior to the last day of
the Buy Out Period (the "Buy Out Notice"). The Buy Out Notice shall be
accompanied by Emeritus’ proposal with respect to the Buy Out Price and a
reasonably detailed calculation in support thereof. In the event the Facility
Cash Flow is negative at the time the Buy Out Notice is delivered by Emeritus,
then the Buy Out Price shall be zero, it being understood and agreed that Baty
shall have no obligation to make a payment to Emeritus upon the exercise of the
Buy Out Option in order to terminate his obligation hereunder to fund his
portion of the negative Facility Cash Flow.


(b)    Baty shall have a period of thirty (30) days after receipt of the Buy Out
Notice to advise Emeritus whether or not he agrees with the Buy Out Price
reflected therein. In the event Baty does not agree, the parties shall negotiate
in good faith for a period of thirty (30) days thereafter in an effort to reach
agreement on the Buy Out Price but, failing that, shall submit the same to
binding arbitration before one mutually selected arbitrator having financial
expertise in the assisted living industry (the "Arbitrator") for a full and
final resolution. The arbitration shall be conducted in accordance with the
rules of the American Arbitration Association.


(c)    The parties agree to be bound by the determination of the Arbitrator and
agree to instruct the Arbitrator to render his/her decision as to the Buy Out
Price within thirty (30) days after submission of the matter to him/her for
resolution. The parties further agree to provide the Arbitrator with such
information as he/she may reasonably request in order to render his/her
determination as to the Buy Out Price.


(d)    The parties agree to share the fees and expenses of the Arbitrator on a
50-50 basis unless the amount of the Buy Out Price determined by the Arbitrator
to be due from Emeritus to Baty equal to or less than the Buy Out Price set
forth in the Buy Out Notice, in which case the fees and expenses of the
Arbitrator shall be the sole


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3


responsibility of Baty, or exceeds the Buy Out Price set forth in the Buy Out
Notice by more than ten percent (10%), in which case the fees and expenses of
the Arbitrator shall be the sole responsibility of Emeritus.


(e)    Upon the closing of the Buy Out Option transaction, neither Baty nor
Emeritus shall have any further rights or obligations hereunder and each of Baty
and Emeritus shall sign such documents as the other may reasonably request to
confirm the termination of this Agreement, it being understood and agreed,
however, that it is the intent of the parties that, except as otherwise provided
herein, this Agreement shall terminate and be of no further force and effect
upon the payment of the Buy Out Price by Emeritus to Baty. Notwithstanding the
foregoing, the obligation to make the adjustments to the Cash Flow Payments
contemplated by Section 3(b) shall survive the termination of this Agreement
pursuant to this Section 4 with respect to any Cash Flow Payments made prior to
the termination of this Agreement pursuant to this Section 4.


(f)    Except as set forth in this Section 4, this Agreement shall remain in
full force and effect for so long as Emeritus has any ownership or leasehold
interest in any or all of the Facilities but only with respect to those
Facilities in which Emeritus has such ownership or leasehold interest.


5.    This Agreement represents the entire and final agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, discussions or writings with respect thereto.


6.    This Agreement may not be amended or modified except by written instrument
signed by the parties hereto.


7.    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute but
one and the same instrument.


8.    Each of the parties acknowledges and agrees that it has participated in
the drafting and negotiation of this Agreement. Accordingly, in the event of a
dispute with respect to the interpretation or enforcement of the terms hereof,
no provision shall be construed so as to favor or disfavor any party hereto.


9.    In the event of dispute with respect to the interpretation or enforcement
of the terms hereof, the prevailing party shall be entitled to collect from the
other its reasonable costs and attorneys fees, including its costs and fees on
appeal.


10.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Washington.


11.    This Agreement may not be assigned by either Emeritus or Baty without the
prior written consent of the other party hereto, which consent may be withheld
in its sole and absolute discretion.


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3


IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the day and
year first set forth above.




EMERITUS CORPORATION




By:    /s/ William Shorten__________
Its:    Director of Real Estate Finance




 


 
                        /s/ Daniel R. Baty____________________
                                                            Daniel R. Baty


 
C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -
     

--------------------------------------------------------------------------------

Exhibit 10.83.3


EXHIBIT A
THE FACILITIES



Facility Name
Location
The Terrace
Grand Terrace, CA
Gardens at White Chapel
Newark, DE
Barrington Place
Lecanto, FL
Pavilion at Crossing Pointe
Orlando, FL
Springtree
Sunrise, FL
Elm Grove
Hutchinson, KS
Hunter’s Glen
Missoula, MT
Woodmark at Summit Ridge
Reno, NV
Brookside Estates
Middleburg Heights, OH
Bellaire Place
Greenville, SC
Seville Estates
Amarillo, TX
Dowlen Oaks
Beaumont, TX
Saddleridge Lodge
Midland, TX
Myrtlewood Estates
San Angelo, TX
Meadowlands Terrace
Waco, TX
Lakeridge Place
Wichita Falls, TX
Emeritus Estates
Ogden, UT
Wilburn Gardens
Fredricksburg, VA
Eastman Estates
Longview, WA
Harbour Pointe Shores
Ocean Shores, WA




C:\Documents and Settings\LVB\Local Settings\Temporary Internet
Files\OLK38F\Baty AGREEMENT 9 30 04 v31.doc
- -


--------------------------------------------------------------------------------


